Exhibit 2.(B).3 Unofficial Translation Date: December 2, 2009 The Tel-Aviv Stock Exchange Ltd. Economics Department - Listing Unit via fax: 03-5105379 Re: Conditions of the Bonds (Series B) of Partner Communications Company Ltd. in “TACT Institutional” Specified hereunder are the conditions of the Bonds issued by us, being traded in the “TACT Institutional” system, for the purpose of publication on the TASE website: Security no. Bond name: Bonds (Series B) Rating: ilAA-/stable (Standard & Poor’s Maalot) Interest Annual interest rate 4% */** Number of interest payments per annum 2 (the biannual interest rate shall be 2%)*/** First interest rate 2.002% (in annual terms 4%)*/** Date of first interest payment May 31, 2010 Date of entitlement to first interest payment May 19, 2010 Subsequent interest payment dates May 31 and November 30 of each of the years 2010 through 2016 (last payment on November 30, 2016) Dates of entitlement to interest payments May 19 and November 18 of each of the years 2010 through 2016 Redemption of the Principal Number of redemption payments: 4 Redemption in equal payments: yes Dates of redemption payments November 30 from 2013 through 2016 Dates of entitlement to redemption payments November 18 from 2013 through 2016 Discount rate (if any) None Linkage (Principal and Interest) Type of linkage Rate of the rise in the Consumer Price Index Rate date/Base Index CPI in respect of October 2009, as published on November 15, 2009 Rate value/Base Index 104.9 * It is clarified that the interest rate includes an interest increment at the rate of 0.6% per annum, which shall be paid until the publication date of a listing prospectus of the Bonds on the TASE. Subsequent to this date, the interest rate, in annual terms, shall be diminished by 0.6%. ** In the event of a decline in rating, 0.25% shall be added to this interest, as specified in clause 2.5.4 of the Trust Deed dated November 26, 2009. [signatures and stamp] Partner Communications Company Ltd. Signature and stamp of the Company Amendment to Trust Deed – Series B Bonds Amendment no. 1 to the Trust Deed of November 26, 2009 drawn up and signed on the 3rd of December, 2009 between: PARTNER COMMUNICATIONS COMPANY LTD. of 8 Amal Street, Rosh Ha’ayin Tel: +972-54-7814191; fax: + 972-54-7814193 (hereinafter – "the Company") of the first part; and: ZIV
